Appellant, Mark B. Weisman, appeals from the Summit County Court of Common Pleas' order granting summary judgment in favor of appellees, B.F. Goodrich ("Goodrich") and Safeco Insurance of America ("Safeco").1 This appeal is dismissed because Mr. Weisman has failed to demonstrate that he is an aggrieved party whose rights have been adversely affected by the trial court's judgment.
The Supreme Court of Ohio has concluded that an appeal "lies only on behalf of a party aggrieved by the final order appealed from." Ohio Contract Carriers Assn., Inc. v. P.U.C.O.
(1942), 140 Ohio St. 160, syllabus. Furthermore, the appellant bears the burden to establish that he is an aggrieved party whose rights have been adversely affected by a trial court's judgment. Tschantz v. Ferguson (1989), 49 Ohio App.3d 9, 13.
In this case, Mr. Weisman's client sued Mr. Weisman, Goodrich, and Safeco. Goodrich and Safeco moved for summary judgment against Mr. Weisman's client on the mechanic's lien claim. Mr. Weisman and his client moved for summary judgment against each other on a legal malpractice claim. On February 3, 1998, the trial court granted summary judgment in favor of Goodrich and Safeco and denied the motions filed by Mr. Weisman and his client. On May 27, 1998, the trial court recognized that Mr. Weisman and his client had settled the legal malpractice claim and dismissed the case.
In his brief to this court, Mr. Weisman contends that he may appeal from the trial court's order granting summary judgment in favor of Goodrich and Safeco because his client assigned him its legal interest in the case. However, Mr. Weisman has failed to present any evidence to support this contention.
Accordingly, this appeal is dismissed.
Appeal dismissed.
Immediately upon the filing hereof, this document shall constitute the journal entry of judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the period for review shall begin to run. App.R. 22(E).
Costs taxed to Appellant Mark Weisman.
Exceptions.
                                        --------------------- LYNN C. SLABY FOR THE COURT
MAHONEY, J., CACIOPPO, J., CONCUR
(Mahoney, J., retired Judge of the Ninth District Court of Appeals, sitting by assignment pursuant to Section 6(C), Article IV, Constitution.)
(Cacioppo, J., retired Judge of the Ninth District Court of Appeals, sitting by assignment pursuant to Section 6(C), Article IV, Constitution.)
1 Dale Senn and Mark B. Weisman were listed as the appellants in the notice of appeal. It was brought to the attention of this court at oral argument and by the filing of a brief only on behalf of Appellant Weisman that only Appellant Weisman is pursuing this appeal.